DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7, 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,056,718 (“Funderburk”) in view of U.S. Publication No. 2012/0323181 (“Shaw”).
Regarding Claim 7, Funderburk discloses a catheter system (e.g. Fig. 1), comprising:
configured to receive an extension (e.g. 20) via a snap-fit (see e.g. at 84),
a septum (36) disposed within the lumen (see Fig. 4) and configured to receive an insertion feature (e.g. 22) of the extension, wherein the insertion feature actuates the septum to open a fluid path between the extension and the lumen (see Fig. 10);
a catheter (12) extending distally from the distal end of the catheter adapter (see Fig. 4), wherein the catheter is configured to be inserted into vasculature of a patient, wherein the catheter comprises a longitudinal axis (i.e. the axis concentric to the catheter lumen), wherein the catheter adapter is configured to be selectively coupled with a distal end of a needle shield (Examiner notes the function language here and submits that the proximal end of the catheter adapter is configured for an capable of intraoperative connection with ANY suitably constructed needle shield distal end of any a variety of geometries suitable for interfacing any of the variety of engagement features at the proximal end);
an introducer needle (18) extending through the proximal lumen opening and the catheter (see Fig. 1 and 6).

For example, Shaw describes an introducer needle (24) which is provided with a needle hub (40) which is received within a needle shield (14) which can be received by a catheter adapter (12) such that after vascular access has been obtained the introducer needle may be safely retracted proximally into the needle shield (see Fig. 3 and 4). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the device of Funderburk to utilize an introducer needle that is incorporated as part of a needle shield affixed to the proximal end of the needle adapter, as disclosed by Shaw, in order to allow the contaminated needle to be retracted into the needle shield thereby protecting the user from accidental needle sticks and exposure to blood borne pathogens.
Regarding Claim 9, Funderburk discloses the catheter adapter comprises a stabilizing platform (see Fig. 1 – note the broad extension of 14 laterally which will thereby serve to create such a “stabilization platform” – see generally Fig. 12).

Regarding Claim 11, Funderburk discloses the first slot and the second slot are configured to receive a first cantilever arm and a second cantilever arm of the extension (see e.g. 82, 84), wherein the proximal lumen opening is configured to receive an the insertion feature (see e.g. 22) of the extension, wherein the insertion feature is spaced apart from the first cantilever arm and the second cantilever arm by a plurality of separator elements that extend outwardly with respect to a longitudinal axis of the extension (see generally the lateral sides of 26).
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,056,718 (“Funderburk”) in view of U.S. Publication No. 2012/0323181 (“Shaw”) as applied above, and further in view of U.S. Publication No. 2006/0047251 (“Bickford Smith”).
Regarding Claim 22, Funderburk, as modified, discloses the invention substantially as claimed except that the first groove and the second groove comprise an adhesive. However, Bickford Smith discloses that otherwise releasable medical connections may be made permanent through the application of an adhesive between the latching mechanism components (see Par. 43, 49, 66, 76). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to positively introduce an adhesive into the first groove and the second groove upon receipt of the extension set of Funderburk (see at Fig. 10), as disclosed by Bickford Smith, in order to selectively render the device connection permanent to thereby .
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,056,718 (“Funderburk”) in view of U.S. Publication No. 2012/0323181 (“Shaw”) as applied above, and further in view of U.S. Publication No. 2016/0015888 (“Tieck”).
Regarding Claim 22, Funderburk, as modified, discloses the invention substantially as claimed except that the first groove and the second groove comprise an adhesive. However, Tieck discloses a medical connector fitting (40/32) wherein the connecting geometry includes electrical contacts (34) disposed therein (Fig. 1) such that the two elements can communicate data about the infusion. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the grooves of the invention of Funderbuck to have electrical contacts supplied therein, the electrical contacts communicating with corresponding elements on the extension set, as disclosed by Tieck, in order to allow for communication of data from the infusion set to be communicated to the extension set (as well as additional upstream devices) in order to help regulate the infusion. Examiner submits that communication contacts on the grooves of the catheter set and the corresponding connecting elements of the extension set is merely one obvious location for such contacts to be placed since it presents a knowable predictable location whereby the two elements will be in consistent, repeatable contact with one another. It would have been obvious to utilize adhesive to secure the electrical contacts in place, adhesives/glues .

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637.  The examiner can normally be reached on Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        01/14/2021